Beasley, Chief Judge,
concurring specially.
I concur in the opinion but wish to point out why we have exercised jurisdiction in this case.
The Supreme Court has exclusive jurisdiction over “Cases involving title to land.” Ga. Const. 1983, Art. VI, Sec. VI, Par. Ill (1). Assuring our own jurisdiction is always a threshold duty. Cole v. Cole, 205 Ga. App. 332 (1) (422 SE2d 230) (1992). As the Supreme Court pointed out in focusing on its own jurisdiction in Graham v. Tallent, 235 Ga. 47, 48 (218 SE2d 799) (1975), “[D]eciding cases on their merits simply because they are docketed in this court, and without regard to the division of jurisdiction as between this court and the Court of Appeals, constitutes a disservice to litigants, lawyers and appellate judges in future cases. A decision of this case on its merits would stand as a physical precedent that this court had jurisdiction, when under our Constitution it does not.”
The primary question in the case is whether the document under the spotlight is a mortgage or a deed to secure debt. The Supreme Court has fairly narrowly construed the constitutional designation of its jurisdiction over “all cases respecting title to land.” In Graham, supra at 49, it surveyed the historical development of the Court’s *88construction and application of this category. It accepted the definition: “ ‘actions at law, such as ejectment and statutory substitutes, in which the plaintiff asserts a presently enforceable legal title against the possession of the defendant for the purpose of recovering the land.’” According to our current Constitution, which was adopted after Graham, the wording is now “Cases involving title to land.” It would not seem that the word changes reflect an intention to change meaning. We impliedly detected none, when we decided Cole v. Cole, supra. See generally Thompson v. Talmadge, 201 Ga. 867, 885 (41 SE2d 883) (1947).
Decided June 18, 1996
Reconsideration denied July 5, 1996
Harman, Owen, Saunders & Sweeney, Timothy J. Sweeney, for appellants.
Doffermyre, Shields, Canfield & Knowles, Everette Doffermyre, Jr., Robert H. Brown III, for appellee.
I have found no discussion of this wording in the Transcripts of Meetings of the Select Committee on Constitutional Revision, State of Georgia, 1977-1981. The Constitution does retain the wording “Cases respecting titles to land” in the provision on venue and “cases respecting title to land” in the provision on jurisdiction of superior courts. Ga. Const. 1983, Art. VI, Sec. II, Par. II and Art. VI, Sec. IV, Par. I.
Applying the Supreme Court’s definition to the Mintons’ action, one must conclude that it does not involve title to land as a matter of law. It seeks a judicial declaration that the note and “mortgage” are barred by the statute of limitation and that the latter does not encumber and is not enforceable against the Mintons nor the property. It is not an action of ejectment or a statutory substitute, and it does not seek recovery of the land. Thus, this Court has jurisdiction of the case.